UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6575


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTOPHER JERMAINE TAYLOR, a/k/a Phoenix, a/k/a C-Murda,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:15-cr-00009-1)


Submitted: August 25, 2020                                   Decided: September 9, 2020


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Christopher Jermaine Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Jermaine Taylor appeals the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review the district

court’s ruling for abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th

Cir. 2020). “A district court abuses its discretion when it acts arbitrarily or irrationally,

fails to consider judicially recognized factors constraining its exercise of discretion, relies

on erroneous factual or legal premises, or commits an error of law.” United States v.

Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks omitted).

       When deciding whether to reduce a defendant’s sentence under § 3582(c)(1)(A), a

district court may grant a reduction only if it is “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A); see also

28 U.S.C. § 994(t) (directing Sentencing Commission to “describe what should be

considered extraordinary and compelling reasons for sentence reduction”). The Sentencing

Commission has set forth several specific circumstances that constitute “extraordinary and

compelling reasons” for compassionate release while allowing for additional reasons “[a]s

determined by the Director of the Bureau of Prisons.” U.S. Sentencing Guidelines Manual

§ 1B1.13 cmt. n.1(A)-(D), p.s. (2018); see Bureau of Prisons (BOP) Program Statement

5050.50 (identifying several nonexclusive factors to determine whether other extraordinary

and compelling reasons for compassionate release exist).

       We have reviewed the record and conclude that the district court erroneously relied

on BOP Program Statement 5050.50 rather than the Sentencing Commission’s policy

                                              2
statements. Taylor asserts that his family circumstances justify relief due to “[t]he death

. . . of the caregiver of the defendant’s . . . minor children,” which falls under USSG

§ 1B1.13 cmt. n.1(C)(i), p.s. The Sentencing Commission’s policy statements therefore

control the disposition of Taylor’s motion, and not the BOP program statements, based on

Congress’ statutory directives. See 18 U.S.C. § 3582(c)(1)(A); 28 U.S.C. § 994(t).

       For these reasons, we conclude that the district court abused its discretion when it

denied Taylor’s motion. Therefore, we vacate the district court’s order and remand for

further proceedings consistent with this opinion. Specifically, on remand, the district court

should consider whether Taylor is required to demonstrate that he is the only available

caregiver for his minor children, compare USSG § 1B1.13 cmt. n.1(C)(i), with USSG

§ 1B1.13 cmt. n.1(C)(ii), as well as whether sufficient evidence in the record demonstrates

that alternative caregivers would be capable of caring for his children. We express no

opinion on whether Taylor is ultimately entitled to relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                             3